Citation Nr: 0505748	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  03-29 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for Post-Traumatic 
Stress Disorder (PTSD).  

2.  Entitlement to a compensable evaluation for scars on the 
flank and back.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse


ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1949 to June 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in October 2002, 
a statement of the case was issued in May 2003, a 
supplemental statement of the case was issued in September 
2003, and a substantive appeal was received in October 2003.  
The veteran testified at a Board hearing at the RO in 
September 2004.  

In September 2002, the RO also denied service connection for 
hearing loss.  The veteran submitted a timely notice of 
disagreement.  However, after the statement of the case was 
issued in May 2003, the RO granted service connection for 
hearing loss in September 2003.  The issue is no longer in 
appellate status.  

At the time of the September 2004 Board hearing, the veteran 
raised claims of entitlement to service connection for 
residuals of shell fragment wounds to the left ear and shin.  
It also appears that he raised a claim of entitlement to 
service connection for muscle injury due to shell fragment 
wounds.  The claims are referred to the RO for clarification 
and appropriate action.

The issue of entitlement to service connection for PTSD 
addressed in the REMAND portion of the decision below is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The service-connected scars to the back and flank are 
asymptomatic.  


CONCLUSION OF LAW

The criteria for entitlement to a compensable disability 
evaluation for the veteran's service-connected scars on the 
back and flank have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 7805 
(2004). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the  
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat.  
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for 
entitlement to an increased rating for scars.  The 
discussions in the rating decision, the statement of the 
case, and the supplemental statement of the case have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Moreover, in an August 2002 letter, the veteran was advised 
of the types of evidence VA would assist him in obtaining as 
well as his own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v.  Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  
The Board notes that the August 2002 VCAA letter was sent to 
the appellant prior to the September 2002 rating decision.  
The VCAA notice was therefore timely.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The Board also notes that the August 2002 letter implicitly 
notified the veteran that he should submit any pertinent 
evidence in his possession.  In this regard, he was 
repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communication was that the veteran must also furnish any 
pertinent evidence he himself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters. 

Furthermore, the Board finds, with regard to the claim of 
entitlement to an increased rating for scars on the back and 
flank, that there has been substantial compliance with the 
assistance provisions set forth in the law and regulations.  
All available pertinent records, service, and VA, have been 
obtained.  The veteran has been afforded an adequate VA 
examination.  The record as it stands includes sufficient 
competent evidence to decide these claims.  No additional 
pertinent evidence has been identified by the claimant as 
relevant to the issue on appeal.  Under these circumstances, 
no further action is necessary to assist the claimant with 
the claim.

Increased ratings criteria

The present appeal involves the veteran's claim that the 
severity of his service-connected scars on the back and flank 
warrants a higher disability rating.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The RO has assigned a noncompensable rating under the 
provisions of Diagnostic Code 7805 for scars.  Other codes 
must also be considered.  Under the criteria in effect at the 
time the veteran filed his initial claim (that is, prior to 
August 30, 2002), Diagnostic Code 7804 provided for a 10 
percent rating for superficial scars that were tender and 
painful on  objective examination.  Diagnostic Code 7805 
called for rating scars based on limitation of the part 
affected.

VA promulgated new regulations for rating disability from 
scars and skin disorders, effective August 30, 2002.  See 67 
Fed. Reg. 49,590-49,599 (July 31, 2002).  Under Diagnostic 
Code 7801 a 10 percent rating is assigned for a scar on other 
than the head, face, or neck, that is deep (associated with 
underlying soft tissue damage) or that causes limited motion 
with area or areas exceeding 6 square inches (39 sq. cm.).  A 
20 percent rating is awarded if the area or areas exceeds 12 
square inches (77 sq. cm.).  Diagnostic Code 7801. 

If a scar on other than the head face or neck is superficial 
(not associated with soft tissue damage) and does not cause 
limited motion, a maximum 10 percent rating is assigned if 
affecting an area or areas of 144 square inches (929 sq. cm.) 
or greater.  Diagnostic Code 7802.  A superficial and 
unstable (involving frequent loss of covering of skin over 
the scar) scar will be assigned a maximum 10 percent rating.  
Diagnostic Code 7803.  Similarly, a scar that is superficial, 
painful on examination will be assigned a maximum 10 percent 
rating.  Diagnostic Code 7804.  Finally, a scar may also be 
evaluated based on  limitation of function of the affected 
part.  Diagnostic Code 7805. 

Factual Background

There is one annotation in the service medical records 
indicating that the veteran was lightly wounded in action in 
September 1950.  Hospitalization was not required at that 
time.  He was also hospitalized for approximately one month 
from September to October 1950 due to an unreported sickness.  
No pertinent abnormalities were noted on the report of the 
separation examination which was conducted in June 1952.  
Clinical evaluation of the spine and lower extremities was 
normal at that time.  A gunshot wound to the left flank that 
was incurred in September 1950 was noted on the veteran's 
Report of Separation from the Armed Forces of the United 
States of America.  

On VA examination in July 1952, the veteran reported that he 
sustained multiple shell fragment wounds to the back and 
right flank in September 1950.  Physical examination 
reportedly revealed two scars on the "right" flank and one 
to the left of the mid-line of the lumbar back.  The scars 
appeared as blanched areas of skin and were very faint.  They 
were not clearly defined.  The largest scar measured 1 inch X 
1/16 inches.  The scars were noted to be well healed, not 
adherent and not tender.  There was no evidence of muscle 
group damage.  

On VA scars examination in June 2003, the veteran reported 
that he sustained shrapnel injuries to the left side of the 
back, left ear lobe, the left lower leg and above the right 
eyebrow.  He denied an injury to the right flank and back.  
He complained of numbness in the left ear lobe as well as 
deformity of the earlobe.  Physical examination of the left 
side of the back failed to reveal any scars.  

The veteran testified in September 2004 that he received 
wounds to the left side and not the right of his back.  He 
also indicated that he received other wounds at the same time 
include to the left lower leg and the left ear.  He indicated 
that some of the scars were intermittently symptomatic.  



Analysis

Service connection was originally granted for scars of the 
right flank and back in September 1952.  The Board notes, 
however, that the veteran testified at the time of the 
September 2004 Board hearing that the actual injury was to 
the left side of his back.  As the examiner who conducted the 
June 2003 VA examination noted all the veteran's complaints 
concerning shell fragment wounds and examined all areas 
indicated by the veteran, the Board finds it appropriate to 
adjudicate this issue at this time.  

The Board finds that an increased rating is not warranted for 
scars to the flank and back.  The initial in-service injury 
appeared to be very mild with no hospitalization required.  
The initial post-service examination in July 1952 
demonstrated that the injury was already well-healed and did 
not involve any muscle damage.  There is no indication in the 
claims file that the veteran sought post-service treatment 
for these injuries.  Significantly, no pertinent scars were 
found at the time of the most recent VA examination despite 
the fact that the examiner listened to the veteran's 
complaints and examined those areas indicated by the veteran 
as being symptomatic.  The symptomatic scars noted at the 
time of the June 2003 VA examination were areas where service 
connection is not in effect.  

As there is no evidence of current symptomatology associated 
with the service-connected scars to either side of the back 
or flank, a compensable evaluation is not warranted under any 
applicable Diagnostic Code.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that the service-
connected disorder has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision. 


ORDER

A compensable evaluation for scars to the back and flank is 
not warranted.  To this extent, the appeal is denied.  


REMAND

The veteran has claimed entitlement to service connection for 
PTSD.  At the time of a March 2003 VA examination, it was 
opined that the veteran had PTSD symptoms but did not meet 
the full diagnostic criteria for a diagnosis of PTSD.  At the 
time of the September 2004 Board hearing, the veteran 
reported that he was experiencing increased symptomalogy 
since the time of the September 2003 VA examination.  The 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") has held that where the evidence 
does not adequately evaluate the current state of the 
condition, VA must provide a new examination.  Olson v. 
Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992)).  The Board further 
notes that the veteran's claims file was not available for 
review at the time of the March 2003 VA examination.  The 
Court has held that examinations for compensation and pension 
purposes conducted without contemporaneous review of the 
veteran's claims file are deficient for rating purposes.  
Procelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

The Board notes the veteran was awarded the Combat 
Infantryman Badge which is proof of his participation in 
combat.  Therefore, in the absence of clear and convincing 
evidence to the contrary, and provided that the reported 
stressor is consistent with the circumstances, conditions or 
hardships of the veteran's service, the veteran's self-
reported stressors are presumed to be verified.  38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304 (d),(f) (2003); 
Gaines v. West, 11 Vet. App. 353, 357-58 (1999).  

At the time of a September 2004 Board hearing, the veteran 
indicated that he had discussed his mental problems with a 
private physician, Dr. D.  An attempt should be made to 
obtain these records.  

In January 2005, the Board received a communication from the 
veteran through his representative requesting that all 
records showing treatment for PTSD at the Sandusky VA 
outpatient clinic be obtained.  

Accordingly, the issue of entitlement to service connection 
for PTSD is REMANDED for the following:

1.  The RO should contact the Sandusky VA 
outpatient clinic and obtain all records 
documenting treatment of the veteran at 
that facility for PTSD. 

2.  The RO should take appropriate action 
to request any treatment records related 
to psychiatric symptoms from Dr. D as 
identified by the veteran at the 
September 2004 Board hearing.

3.  The RO should schedule the veteran 
for a comprehensive VA PTSD examination.  
The claims folder must be made available 
to the examiner.  If deemed appropriate, 
PTSD psychological testing should be 
accomplished.  Any combat related 
stressors consistent with the 
circumstances, conditions or hardships of 
the veteran's service are presumed to be 
true.  The examiner should enter a 
diagnosis and support that diagnosis in 
accordance with the DSM-IV.  If a 
diagnosis of PTSD is made, the examiner 
should then offer an opinion as to 
whether such PTSD is related to the 
veteran's reported experiences during the 
Korean War.  

4.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  If the claim remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.   

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


